SEITZ, Chief Judge
(dissenting).
I believe, contrary to the majority, that the petitioners did not waive their rights to judicial review here. However, on the merits I agree with the Commission and therefore believe that the petition should be denied rather than dismissed. No one confronting our caseload can be unsympathetic to the unarticulated premise of the majority’s opinion that every case finally resolved in the Commission means one less case in the Court of Appeals. However, I merely submit that an aggrieved litigant ought to be given fair notice by the Commission of the important consequence of electing not to pursue the discretionary remedy provided by regulation.
Under 29 U.S.C. § 659 of the Act, the Secretary may issue citations to employers for alleged violations of the Act. The employer may within 15 working days thereafter notify the Secretary that he wishes to contest the citation or proposed assessment of penalty. If such a notification is given, the Commission is required to afford an opportunity for a hearing. Such a hearing is before a hearing examiner.
Under § 661 the report of the hearing examiner becomes the final order of the Commission 30 days after it is filed, “unless within such period any Commission member has directed that such report shall be reviewed by the Commission.” Section 660 provides for review of the Commission’s order by a Court of Appeals.
The statutory provisions noted provide a clear cut administrative procedure for an aggrieved litigant which he must exhaust before seeking judicial review. There is no question that petitioners here fulfilled all such statutory preconditions.
The Secretary points out, however, that a regulation was adopted which provides that an aggrieved litigant may, after the filing of the examiner’s report, file a petition for discretionary review by the Commission. 29 C.F.R. § 2200.91. Since petitioners did not do so, the Secretary argues, and the majority agree, the petitioners failed to exhaust their administrative remedies and thereby waived any right to judicial review.
I have no quarrel with the wisdom of Regulation 2200.91, which, as I view it, constitutes a convenient way to assist the Commission in discharging its discretionary function of reviewing the rulings of the examiners. But the Commission need not act on such petitions and thus their filing does not assure an aggrieved party a determination by another administrative echelon, as is true in the typical administrative exhaustion case.
The election of an aggrieved litigant not to file the petition for discretionary review puts him on notice, as a practical matter, that the Commission will probably not review the examiner’s report before it becomes the final action of the Commission. It does not, in my view, put an aggrieved party on notice that his decision not to file such petition will constitute a waiver of all judicial review. I do not believe such a waiver is to be so readily implied, particularly since the waiver doctrine strongly embraces the element of notice.
I will concede for present purposes that the Commission could adopt a regulation requiring the filing of a petition requiring discretionary review even at the same “legal” administrative level, in which event the exhaustion doctrine would be applicable. In such cases, however, litigants would be entitled to language fairly notifying them of that consequence. No such language appears in the present regulation. The petitioners should therefore not be held to have waived all rights of judicial review by electing not to file a petition seeking discretionary review.
The majority’s reliance on Section 660(a) is misplaced. Under the statutory scheme only Commission action is reviewed by the court. The examiner’s unreviewed report becomes Commission action for judicial review purposes. Thus, it makes sense in § 660(a) to provide that no objection not argued before the Commission shall be considered by the court. The statute limits the issues which can be presented to the court. It is not a precondition to any judicial review.
*966To say, as does the majority, that § 660(a) was “deliberate in its purpose”, assumes that when Congress adopted the section it was aware that the Commission would subsequently adopt a regulation authorizing an aggrieved litigant to file a petition seeking discretionary review. To state that assumption is to vitiate it.
Nor does the majority’s attempt to contrast the language of § 660(a) with that of 29 U.S.C. § 160(e) of the National Labor Relations Act provide them with any real comfort. The latter section does not, as the majority implies, provide that any objection urged before either “the Board, its member, agent, or agency” may thereafter be the subject matter of judicial review. Rather, any objection which is not ultimately raised before the National Labor Relations Board is deemed to have been waived for all purposes. NLRB v. Int’l U. of Oper. Engineers, Local 66, 357 F.2d 841 (3d Cir. 1966). However, explicit notice of the consequences of a party’s failure to urge such an objection before the Board is provided by regulation. 29 C.F.R. § 102.46. Of course, no such regulation exists in the instant case.
I would therefore hold that the exhaustion doctrine does not preclude judicial review here.
Since I would reach the merits, I would ordinarily discuss them at some length. However, since I am a voice crying in the judicial wilderness of dissent, I content myself by saying that I would deny the petition for review on the merits because I believe the Commission was justified in concluding that the pertinent safety regulation was applicable and violated.